.(, ,.~·b;45B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page I ofl



                                          UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF CALIFORNIA

                           United States of America                               JUDGMENT IN A CRIMINAL CASE
                                           V.                                     (For Offenses Committed On or After November 1, 1987)


                            Apolonia Santiago-Soto                                Case Number: 3:19-mj-23774




     REGISTRATION NO. 89051298
      THE DEFENDANT:
                                                                                                                 SEP 1 3 2019
       IZl pleaded guilty to count(s) J_l~of~C~om~pl~a~in~t----------L--l~~~isiiait::icmfil,.~l
       •   was found guilty to count(s)
           after a plea of not guilty.
           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
      Title & Section                     Nature of Offense                                                         Count Number{s)
      8:1325                              ILLEGAL ENTRY (Misdemeanor)                                               1
       •    The defendant has been found not guilty on count(s)
                                                                               -------------------
       •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                  IMPRISONMENT
             The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
      imprisoned for a term of:
                                     \/
                                     ;~ TIME SERVED                            • _________ days
       IZl Assessment: $10 WAIVED IZl Fine: WAIVED
       IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
       the defendant's possession at the time of arrest upon their deportation or removal.
       •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
      of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
      imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
      United States Attorney of any material change in the defendant's economic circumstances.

                                                                                Friday, September 13, 2019
                                                                                Date of Imposition of Sentence
                                                                                                    1··.

                                                                                 /l..Jv\       "2\J~
                                                                                HONORABLE RICHARD L. PUGLISI
                                                                                UNITED STATES MAGISTRATE JUDGE



      Clerk's Office Copy                                                                                                    3:19-mj-23774
